Mr. Justice Wright delivered the opinion of the Court. This was a bill for partition filed by the appellee against the heirs of Robert W; Hyman, deceased, the appellee claiming one undivided one-seventh part of the land in question, under a conveyance made by Mary Martha Pender, one. of the seven heirs of deceased, she not having been made a party to the bill. Appellant was made a party defendant to the bill and charged therein with having entered upon the land, under some claim, and taken the grass for six years, without right. Partition was decreed by the court among the" respective parties entitled, and the premises being found not susceptible of division, were sold under the direction Of the court, and the proceeds of such sale ordered distributed according to the rights and interests of the parties. The bill contained no special prayer for an accounting for the rents and profits against the appellant, but had the usual prayer for general relief, and under this, against the objection of appellant, an accounting was taken against him for the rents and profits for the six years during which he had occupied the premises, including the time of the pendency of the suit. By the final decree of the court appellant was ordered to pay $182.80, being the' rents of 1896, and six-sevenths of the rents of the five years next preceding, less credits for taxes paid, according to the report of the master. Appellant seeks a reversal of this decree against him, contending it is erroneous because there was no special prayer in the bill for such relief against him; that rents could not be ordered paid on application of appellee alone, she having no interest therein, except for the last year, which substantially accrued during the pendency of the suit, and the latter could not in any event be allowed without supplemental bill claiming the same. We see no force in this contention. Where the bill, as in this case, makes and presents a proper case for an account of the rents and profits of the land against the defendant, such account may properly be taken under the general prayer for relief. Haworth v. Taylor, 108 Ill. 275. We are of the opinion also, where one of the parties in interest, in a suit for partition, files a bill correctly stating the rights and interests of all the parties interested in the premises, the suit then becomes an amicable proceeding by such party for the benefit of all, and the court in such case may properly make all orders and decrees necessary to subserve the rights and interests of all the parties to the time of the final decree, in order that complete justice may be done among all who are interested, and future litigation thereby be avoided; and this too, without reference to any special form of application. The order for the payment of rents in the case presented was such an order, and it will be affirmed. The cross-errors having been stricken from the record under Eule 15 of this court, for failure to file the same in time, were not considered by the court. Decree affirmed.